Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
		Species I.	Figure 1, shows a food processing system.
		Species II.	Figure 20, shows a single serving blending system (Applicant’s specification, Para. 83).
		Species III.	Figure 21, shows a salad station by a motor operation (Applicant’s specification, Para. 83).
		Species IV.	Figure 21, shows a salad station by a manual operation (Applicant’s specification, Para. 83).
Further the sub-species are as follows: 
		Sub-species A.	Figures 2-10, show a first embodiment of a spiralizer attachment 70 including a cone shape of a receiver portion 80 and a spike 90 (Applicant’s specification, Para. 81).
		Sub-species B.	Figures 11-18A-D, show a second embodiment of a spiralizer attachment including a blade plate 110 (Applicant’s specification, Para. 83).
		Sub-species C.	Figure 19, show a third embodiment of a spiralizer attachment including arms 170 and handles 174.
		Applicant is required, in reply to this action, to elect one single species that includes one of the systems of species I-IV above and one of the sub-species A-C above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, Claims 1, 15, 38 are generic for species I-V with all sub-species A-C and claim 29 is generic for species I-V with the species C. Please note that some of features of claims 2-14, 16-28, 39-45 belong either Species I-IV and either sub-species A-C;  some features of claims 30-36 belong either Species I-IV and the sub-species C; Applicant is required to identify the claims readable on the elected species and sub-species.
The species including one of the subspecies are independent or distinct because each of Species including one of the subspecies has mutually exclusive features relative to each other. In addition, these species are not obvious variants of each other based on the current record.
		Claims 1, 15, 29, and 38 will be examined with the election of species and sub-species above. Claim 1, 15, 29, and 38 are deemed to have no special technical feature, and thus does not bind the species and sub-species together as per MPEP Appendix Al, Annex B, section (C) (ii). Evidence of this lacking is seen in WO 2012004511A1 (FR 2962023 A1, art of record), which shows a spiralizer attachment (10) for a kitchen applicant (abstract) which teaches at least claims 1, 15, 29, and 38, for an example, 
		Regarding claims 1, 15, 29, and 38, WO 2012004511 teaches a spiralizer attachment (10, Figure 1) for a kitchen appliance (abstract), comprising: a body (its body); a rotatable blade plate (11) associated with said body, said blade plate including a slot (for receiving  an insert 20) and at least one blade (30), wherein rotation of said blade plate relative to a food item forms at least one continuous slice of the food item (abstract) and claim 29 recites that “a blade plate including at least one arm”, see Figure 1 below.

    PNG
    media_image1.png
    394
    523
    media_image1.png
    Greyscale


		If claims 1, 15, 29, and 38 are later determined to be allowable, all claims fully dependent therefrom will be rejoined.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
No telephone call was made to Applicant to request an oral election to the above restriction requirement due to the complexity of the above restriction requirement because this Application is complex and has four system species and three sub-species that could not be discussed over the phone. (See MPEP 812.01). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        
11/22/2021